FILED
                            NOT FOR PUBLICATION                               SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-10287

               Plaintiff-Appellee,               D.C. No. 4:14-cr-01186-JGZ

 v.                                              MEMORANDUM*

THOMAS ROMERO RUIZ,

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Thomas Romero Ruiz appeals from the district court’s judgment and

challenges his jury-trial convictions and 56-month concurrent sentences for

conspiracy to possess with intent to distribute marijuana and possession with intent

to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Ruiz’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Ruiz the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                    15-10287